Title: To George Washington from Brigadier General Edward Hand, 23 April 1779
From: Hand, Edward
To: Washington, George



Sir
Esthertown [Pa.] 23d April 1779

on the 16th I did my self the Honour of writing to your Excy from Lancaster informing you of the State of the Military Stores at Carlisle, & requesting a Supply of Amunition, & Flints. of the Latter I order’d 4000, Such as they, are from Lancaster.
I am sorry to be obliged to inform your Excy that there is not as yet Any provision made on This River for the Expidition, in the Commys Department. the Inclosed return will be my Voucher, by it your Excy will See that there is only Provision for the Defft Posts now Occupied.
your Excy has also a return of the Stores in the Q.M. Department, now at this Place—the Axes are not worth 6d. each, and the Pack saddles are so bad that I have directed the Q.M. here not to forward them, it is Strange that the person employed to make them would not ask advice as to their Construction! there is not a Single Attom of Wood or Iron about them except Buseles, can it be supposed that a Pad cover’d with Towlinnen unsupported by Wood could defend a Horses Back for 20 Miles—I mean to go to Carlisle to inform my self what Provisions Col. Blain has made, & the prospect he has of Being Able to comply with your Excys Orders. I am sir with much respect yr Excys most Obedt Hble St
Edwd Hand
